--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4

 
NORTH BATTLE MOUNTAIN MINERAL LEASE
 
THIS MINERAL LEASE (hereinafter “Lease”) is made and entered into on the 24th
day of May, 2011 (the “Effective Date”) by and between F.R.O.G. Consulting, LLC
(the “Lessor”) and Arttor Gold LLC (the “Lessee”).
 
RECITALS
 
NOW, THEREFORE, in consideration of the mutual benefits to be enjoyed by Lessor
and Lessee pursuant to this Lease, Lessor and Lessee hereby agree as follows:
 
1.  Grant, Reservation. Lessor, for and in consideration of the royalties
hereinafter reserved and of the agreements of Lessee herein contained, to the
extent vested with legal right to do so, hereby grants, demises, leases and lets
exclusively unto Lessee, except for Lessor’s right of inspection, the properties
owned by Lessor or in which Lessor has an interest, all as more particularly
described in Exhibit “A” attached hereto and made a part hereof, and any
additions thereto under Article 8 (hereinafter called “North Battle Mountain
Mineral Prospect”), for the purpose of, including, but not limited to,
surveying, sampling, investigating, exploring for, prospecting for, drilling
for, developing, mining by any method (whether or not now known and including,
but not limited to, open pit, strip, underground and solution methods),
producing, saving, taking, milling, treating, transporting, stockpiling,
handling and marketing all minerals or any valuable products of any nature
whatsoever in, on or under the North Battle Mountain Mineral Prospect,
including, but not limited to, any ores, concentrates, dore ingots, bullion,
carbon, precipitates, slag or any other material produced from the North Battle
Mountain Mineral Prospect which contain any recoverable valuable product of any
nature, but excluding oil, gas, hydrocarbons and geothermal resources
(hereinafter called “Leased Substances”), together with all of Lessor’s rights,
privileges, water rights (if any) and easements (if any) useful for Lessee’s
operations hereunder on the North Battle Mountain Mineral Prospect and adjacent
lands, including, but not limited to, the rights to look for, test, work, mine,
excavate, raise, clean, stockpile on the North Battle Mountain Mineral Prospect
only, carry away and sell Leased Substances, to excavate pits, to sink shafts,
make, use and occupy openings, adits, tunnels, raises, rooms, stopes, slopes,
winzes and underground passages (now existing or hereafter opened), strip seams,
lodes, veins and beds, and erect, use and maintain on the North Battle Mountain
Mineral Prospect such buildings, tipples, headframes, refineries, gasification
plants, power plants, engines, machinery, appliances, devices, walls, wells,
presently appurtenant (if any) or newly established water rights, roadways,
housing, railroad tracks, shops, ditches, dams, ponds, reservoirs, pipes, power
communication lines and, without limitation except as may be required by duly
authorized regulatory agencies or governments, all other necessary structures
and facilities (hereinafter “Improvements”). From time to time, Lessee may
relocate all or any part of said Improvements as Lessee may deem desirable or
necessary in its operations on the North Battle Mountain Mineral
Prospect.  Provided, however, that Lessor shall be notified in writing by
certified or registered mail of Lessee’s intention to make such relocation at
least twenty (20) days prior to commencing such relocation unless an emergency
condition exists.
 
There is reserved to the Lessor the right, subject to governmental approval, to
a mutually acceptable reasonable portion of the surface on the North Battle
Mountain Mineral Prospect for the purpose of locating an inspection station to
exercise Lessor’s rights hereunder.
 
2.   Term, Rule Against Perpetuities and Severability of Paragraphs.  Subject to
the other provisions herein contained, this Lease shall remain in force for a
“Term” of ten (10) years from the Effective Date hereof and renewable by Lessee
in ten (10) year increments thereafter provided that there is production of one
or more Leased Substances from the North Battle Mountain Mineral Prospect, or
any operations permitted hereunder are being conducted on the North Battle
Mountain Mineral Prospect at the time of renewal or this Lease is continued in
force by reason of any of the provisions hereof, provided, however, the term of
this Lease shall not exceed ninety-nine (99) years in any event.  During any
period of extension beyond the first ten (10) years of the Term all of the terms
and conditions of this Lease shall remain in full force and effect.
 
 
1

--------------------------------------------------------------------------------

 
The Term of this Lease is not intended to violate the Rule Against Perpetuities.
In the event the Term of this Lease is determined to violate the Rule Against
Perpetuities by a Court of competent jurisdiction, the Term shall, by this
Article 2, be automatically reduced to the maximum number of years determined to
comply with the Rule Against Perpetuities. Each of the Articles in this Lease is
severable from each of the other Articles in this Lease. In the event an Article
in this Lease is determined to be invalid, void, or unenforceable, then all
remaining Articles shall remain in full force and effect. In the further event
that this Article 2 is construed in such a manner as to eliminate a definitive
Term of this Lease, then the parties agree that the Term shall be a reasonable
period of time sufficient to accomplish the purposes of this Lease.
 
3.  Funds for Payment; Advance Minimum Royalty; Royalty Credit; Amount of
Royalties Paid; Dollar Equivalent.
 
3A.                      Payment Funds. Any and all payments required to be paid
to Lessor pursuant to the terms of this Lease shall be made in U.S. currency, or
as in-kind payments in accord with Article 4, Production Royalty.
 
3.B                      Advance Minimum Royalty.  Lessee shall pay to Lessor
advance minimum royalties in the amounts and at the times listed below (each, an
“Advance Minimum Royalty Payment”); provided, however, that if this Lease is
terminated prior to the due date for the payment of any such Advance Minimum
Royalty Payment, Lessee shall have no obligation to make any further Advance
Minimum Royalty Payments, the due dates of which occur after such termination.

 
Due Date
Amount of Advance Minimum Royalty Amount
On signing
$5,000
1st Anniversary
$15,000
2nd Anniversary
$35,000
3rd  Anniversary
$45,000
4th Anniversary
$80,000
5th Anniversary and annually thereafter during the Term of the Lease
The greater of $100,000 or the U.S. Dollar Equivalent (as defined below) of 90
ounces of gold

 
If this Lease is terminated for any reason, including but not limited to,
partial payment or nonpayment after thirty (30) days written notice as provided
in Article 6 at any time during the calendar year, Lessee shall be obligated to
pay the full amount of Advance Minimum Royalty Payment as required to be paid in
this Article 3.B during the calendar year of the termination, and for any prior
calendar years during the term of this Lease for which Advance Minimum Royalty
Payments have not been paid.
 
3.C.                      Royalty Credit for Advance Minimum Royalty Payments
Paid.   All Advance Minimum Royalty Payments paid by Lessee to Lessor shall
constitute prepayment of and advance against Production Royalties (as defined in
Article 4) thereafter accruing to Lessor under Article 4 during the term of this
Lease. Within any one (1) calendar year, Lessee may use one hundred percent
(100%) of that calendar year’s Advance Minimum Royalty Payment as credit against
Production Royalties due Lessor within that calendar year.  If the total dollar
amount of Production Royalties due Lessor within that calendar year exceed the
 
 
2

--------------------------------------------------------------------------------

 
dollar amount of the Advance Minimum Royalty Payment due Lessor within that
calendar year, Lessee can credit all uncredited Advance Minimum Royalty Payments
made in previous years against fifty percent (50%) of the Production Royalties
due Lessor within that calendar year.
 
3.D.           Amount of Royalties Paid.   The royalties payable by Lessee to
Lessor under this Lease shall be the greater of either:
 
(1) the Advance Minimum Royalty, as provided in Article 3.B hereof; or
 
(2) the Production Royalty determined in accordance with Article 4 hereof less
any credit under Article 3.C hereof.
 
3.E.           U.S. Dollar Equivalent.  For the purpose of this Lease, the “U.S.
Dollar Equivalent” referred to in Article 3 shall be for gold that is at least
ninety-nine and ninety-five one-hundredths percent (99.95%) pure, and shall be
determined by the average of the London afternoon fixing as published in the
Wall Street Journal (or its recognized successor in the publication of gold and
silver quotations) for the third calendar quarter preceding January 1 of the
year in which the Advance Minimum Royalty payment is due. If, however, gold
payment clauses are declared to be unenforceable or violations of public policy,
then the “U.S. Dollar Equivalent” shall be for silver that is ninety-nine and
nine-tenths percent (99.9%) pure.
 
The method of calculating the “U.S. Dollar Equivalent” for Advance Minimum
Royalty silver shall be the same as that for calculating the “U.S. Dollar
Equivalent” using gold above in Article 3, using the appropriate base price for
silver.
 
4.  Production Royalty; Stockpiling of Leased Substances. Lessee shall pay
Lessor a royalty (“Production Royalty”) for all Commercially Recoverable
Valuable Product(s) (as defined below) contained in the Leased Substances sold
or deemed sold from the North Battle Mountain Mineral Prospect. Commercially
Recoverable Valuable Product(s) shall be defined, for the purposes of this
Lease, as any valuable product(s) contained in Leased Substances which are 1)
sold to a buyer, 2) deemed sold by production of dore under this Article 4, or
3) deemed sold per subsequent agreement to this Lease, such as a commingling
agreement.
 
Lessee shall pay Lessor a Production Royalty of three percent (3%) of the dollar
value or gross sales price of any Commercially Recoverable Valuable Product of
gold, silver, platinum or palladium contained in Leased Substances sold or
deemed sold from the North Battle Mountain Mineral Prospect and one percent (1%)
of the gross sales price of any other Commercially Recoverable Valuable Product
contained in Leased Substances sold or deemed sold from the North Battle
Mountain Mineral Prospect.  The Production Royalty due Lessor shall be
calculated, as applicable, using the provisions of Articles 4.A(1), Article
4.A(2), or Article 4.A(3). Production Royalty shall be calculated on the amounts
of Commercially Recoverable Valuable Products contained in Leased Substances
before any deductions whatsoever excepting only the deduction for any royalty
credit under Article 3.C, and federal royalties based upon the production of
Commercially Recoverable Products.
 
4A1.           Whenever gold, silver, platinum or palladium are recovered from
Leased Substances in the form of dore ingots produced from 1) minesite pours or
2) pours at custom recovery facilities (which provide recovery services only and
do not purchase the recovered products), such pours will be a deemed sale and
Lessee shall pay to Lessor a Production Royalty as set out in Article 4. The
dollar value (the “Dollar Value”) of the ounces of gold, silver, platinum or
palladium (“Precious Metals”) contained in the dore shall be calculated as
described below.
 
The dollar value of any given Precious Metal produced in dore during a calendar
quarter shall be the average price per troy ounce of that Precious Metal for the
calendar quarter multiplied by the sum of troy ounces of the given Precious
Metal contained in dore produced during the calendar quarter as shown on the
Refiner’s Settlement documents pertaining to the dore. Such average price is
defined as the arithmetic mean of the daily London afternoon fixing for the
calendar quarter. If two or
 
 
3

--------------------------------------------------------------------------------

 
more dore bars produced from the North Battle Mountain Mineral Prospect are
shipped together to the refinery and those dore bars are refined together,
resulting in one settlement, the Precious Metal price used to determine the
dollar value of the Production Royalty will be a weighted average, and
calculated as follows:
 
weighted average precious metal price = v + v
 
                                                                          1           2
                                                                         w +   w
                                                                         1             2
 
where v equals the weight of each dore bar in Troy ounces (as determined from
samples of the dore collected prior to shipment to the refinery) multiplied by
the fineness, expressed as a decimal fraction, of that dore bar (as determined
from samples of the dore collected prior to shipment to the refinery) multiplied
by the cash base price per Troy ounce assigned to that dore bar, as defined
above. w is equal to the weight of each dore bar in Troy ounces (as determined
from samples of the dore collected prior to shipment to the refinery) multiplied
by the fineness of that dore bar (as determined from samples of the dore
collected prior to shipment to the refinery).
 
 Lessee shall report to Lessor within five (5) days of a dore pour the date,
identification of the facilities used to pour, weight of the pour and
disposition of the dore pour. Lessee shall deliver to Lessor a Dore Pour Report,
providing the information in the form shown below within five (5) days of the
dore pour.
 
DORE POUR REPORT
 
Pour
No.                                                                          
 
Date:                                                                          
 
Time:                                                                           
 
Weight
(ounces)                                                                         
 
Pour Facility
Location                                                                         
 
1.  Source
(property)                                                                         
 
2.  Operator
(Lessee)                                                                         
 
3.  Owner                                                                         
 
4.  Royalty (for example, 5% of gross sales
price)                                                                         
 
 

--------------------------------------------------------------------------------

 
5. Intended destination of dore (refinery or other facility as
indicated)                                                                         
 
NOTE: within five (5) days of this pour date, an exact copy (Xerox or carbon
paper) will be sent by Express Mail to Arthur R. Leger, 2338 Sunrise Drive,
Reno, Nevada 89509.
 

--------------------------------------------------------------------------------

 
Signature of refiner (person in charge of making pour)
 
 
Lettered
name                                                                              
 
Lettered
title                                                                           

 
 
4

--------------------------------------------------------------------------------

 
 
                                                                               
Signature of person witnessing pour
 
Lettered
name                                                                         
 
Lettered
title                                                                          
 
4A(2).                      With the specific exceptions of Commercially
Recoverable Valuable Products of gold, silver, platinum or palladium contained
in dore under subsection 4.A(1) of this Lease, Lessee shall pay a Production
Royalty on all Commercially Recoverable Valuable Products of gold, silver,
platinum or palladium contained in Leased Substances which are sold or deemed
sold from the North Battle Mountain Mineral Prospect.   The Production Royalty
under this subsection 4.A(2) shall be calculated as the percentage of the gross
sales price received by Lessee as shown on the buyer’s settlement sheet as
follows:
 
For gold, silver, platinum or palladium produced from the Property: three
percent (3.0%)
 
For minerals other than gold, silver, platinum or palladium produced from the
Property: one percent (1.0%)
 
4A(3).                      Lessee shall pay a Production Royalty on all
Commercially Recoverable Valuable Products contained in Leased Substances, other
than gold, silver, platinum or palladium, which are sold or deemed sold from the
North Battle Mountain Mineral Prospect. The Production Royalty under this
subsection 4.A(3) shall be calculated on the gross sales price received by
Lessee as shown on the buyer’s settlement sheet using the percentages set out
above.
 
4.B.      In the event the United States or other public authority imposes the
payment of any new royalty on production from the North Battle Mountain Mineral
Prospect, whether a gross, net smelter returns, net proceeds or similar type of
royalty, the dollar amount of such imposed royalty or, if applicable, the gold,
silver, platinum or palladium equivalent of such imposed royalty shall be
deducted from the Dollar Value of the ounces of gold, silver, platinum and
palladium contained in the dore under Section 4.A(l) or the buyer’s settlement
sheet under Section 4.A(2), as applicable, before the Production Royalty is
calculated.  In no event shall Lessor’s Production Royalty be reduced below one
percent (1.0%) of the Dollar Value of dore as calculated in accordance with
Article 4.A or gross sales price for Commercially Recoverable Valuable Products
of gold, silver, platinum or palladium removed, commingled or sold from the
North Battle Mountain Mineral Prospect, as it would have been calculated without
deduction of any new royalty by the United States or other public authority.
 
4.C.      In addition to the Production Royalties payable under Article 4.A,
Lessee shall pay to Lessor as Production Royalty hereunder a like percentage of
the gross amount paid before any deductions whatsoever of any bonus, subsidy, or
similar payment or allowance made for whatever reason to Lessee by any
governmental agency, ore buyer or others with respect to any production,
transport or sale of Leased Substances hereunder. Gains and losses experienced
by Lessee from speculative “Trading Activities” as described herein are exempted
from this provision.
 
4.D.      Payment of Production Royalty, other than Production Royalty taken in
kind by Lessor, shall be made by Lessee to Lessor within one hundred fifty (150)
days of minesite dore pour or within one hundred twenty (120) days of delivery
of Leased Substances to a third party, whichever is earlier. Each pour or
delivery of materials to a third party shall be identified in a statement with
supporting documents attached sufficient for calculation of contained Leased
Substances and royalty in a format compatible with industry standards.
 
 
5

--------------------------------------------------------------------------------

 
Royalty from separate pours, deliveries and sales may be combined and paid
quarterly. Such payment shall be accompanied by a summary “Quarterly Royalty
Statement” which clearly identifies the various components of the Royalty
Payment and their separate values together with the supporting documents (e.g.
pour reports, Refiner’s Settlement Sheets and statements, recovery facility
settlements, etc.).
 
4.E.      Lessor shall have the right and option to take Production Royalties in
kind in the form in which Lessee sells such Leased Substances. On or before
October 1st of each calendar year, Lessor shall give Lessee written notice
whether Lessor elects to take its Production Royalty in kind throughout the
following calendar year.  If Lessor fails to give such notice for the first
calendar year in which it is eligible to take its Production Royalty in kind,
Lessor shall be deemed to have elected not to take its Production Royalty in
kind for that calendar year.  If Lessor fails to give such notice by October 1st
of any subsequent year, the election then in effect will continue throughout the
following calendar year.  Each election to take or not to take its Production
Royalty in kind shall remain in effect for calendar year increments and all
persons or entities constituting the Lessor shall be required to make the same
election whether or not to take in kind.
 
If Lessee enters into an agreement for the sale of Leased Substances from the
North Battle Mountain Mineral Prospect, it shall not include in such agreement
sale of that portion of the Leased Substances which Lessor has the right to take
in kind, without the prior written consent of Lessor.
 
If Lessor elects to take its Production Royalty in kind, and if Leased
Substances shipped to third parties include Lessor’s in kind share, such
shipment shall be shipped in the joint names of Lessor and Lessee in a manner
which identifies their respective interests. Lessee shall make necessary prior
arrangements so that Lessor’s in-kind interest in the Leased Substances shipped
to a refiner shall be recognized by the refiner. If Lessor elects to take its
Production Royalty in kind, Lessor shall bear all risks associated with taking
its Production Royalty in kind, and shall bear all additional costs incurred by
Lessee as a result of Lessor’s taking in kind, such as increased costs due to
separate pourings, storage, insurance, security, transportation and monitoring.
Lessor shall have the right to inspect procedures used by Lessee to make payment
in kind, and at its option, Lessor, or its agent, shall have the right to be
present to observe sampling and splitting procedures and review all records and
procedures related to division of Leased Substances for the purpose of taking in
kind. Lessee shall have the right, exercisable in its sole and exclusive
discretion, to select its refinery.
 
In the event the purchaser of any of the Leased Substances produced and sold by
Lessee hereunder shall be owned or controlled by Lessee, the purchase
agreement(s) covering such Leased Substances shall be commercially fair and
shall provide that the price to be received by Lessee therefor shall be
commercially fair and shall not be less than the price currently received by
other sellers of Leased Substances of like quality and quantity who sell to the
nearest independent refinery or smelter in the market area where such Leased
Substances are ordinarily sold.  For the purpose of this Article 4, “owned and
controlled” shall mean that Lessee holds sufficient interest in the purchaser to
substantially direct its operations on a continuing basis.
 
4.F.       Production Royalty payments (dollar or in-kind) to Lessor shall be
accompanied by a statement, including but not limited to, smelter or refinery
settlement sheets, agreements, invoices, or their equivalent, showing in
reasonable detail the computation and derivation of such payment.  If Lessee
provides the accounting to support royalty payments in a columnar form, Lessee
shall provide Lessor with a legend which explains the meaning of the heading of
each column and a sample of one of the royalty calculations so Lessor can
confirm Lessee’s royalty calculations.
 
Lessor shall have the legal right to monitor and confirm in an ongoing and
timely fashion that Lessee has kept correct and legible records in a minerlike
fashion of all matters related to timely Production Royalty payments under this
Lease.  Lessee acknowledges and agrees it will provide Lessor with copies of all
documentation reasonably necessary for the Lessor to verify accurate and timely
payment of Production Royalty by the Lessee. Further, Lessee agrees it shall
provide Lessor the right at all reasonable times to make inspections upon five
(5) business days’ prior
 
 
6

--------------------------------------------------------------------------------

 
notice or with less notice at the option of the mine manager of all of the
Lessee’s facilities used in mineral production or accounting for production
under this Lease.
 
These inspections shall be allowed as long as they are reasonably related to the
Lessor’s purpose of verification of accurate and timely payment under this
Lease.
 
4.G.          Lessee shall have the right to sell or refrain from selling
Commercially Recoverable Valuable Products in any manner it may elect.  Lessee
shall have the right to engage in forward sales, future trading or commodity
options trading and other price hedging, price protection, gold and silver
loans, financing and speculative arrangements which may involve the possible
delivery of Commercially Recoverable Valuable Products but does not result in
the actual sale and delivery of Commercially Recoverable Valuable Products
(“Trading Activities”).   Lessee’s trading activities shall not include any part
of Lessor’s share of production or serve to defer or postpone payment of
Lessor’s production royalties.  Lessor acknowledges that the proceeds of Trading
Activities shall not be considered part of or included in the amounts paid to
Lessor for the purpose of determining the production royalties and Lessor shall
not be entitled to participate in the proceeds, or be obligated to share in any
losses generated by any Trading Activities.
 
4.H.          Lessee may stockpile Leased Substances on the North Battle
Mountain Mineral Prospect only after giving Lessor notice of Lessee’s intention
to do so, which notice shall specify the date such stockpiling is to commence
and the proposed location of the stockpile on the Lessor’s property. Stockpiling
of Leased Substances in locations other than on the North Battle Mountain
Mineral Prospect is prohibited without Lessor’s written consent.  For the
purposes of this Lease “stockpile” shall mean storage of mined Leased Substances
containing valuable product(s) at or in excess of Lessee’s operating process
cutoff grade for that product which is metallurgically amenable to the process
in use by Lessee in association with the North Battle Mountain Mineral Prospect.
Lessee shall keep full, complete and minerlike records of the grade and quantity
of Leased Substances so stockpiled, and Lessee shall provide such information to
Lessor within thirty (30) days of determining such information.
 
4.I.           Royalty Buydown. Lessee shall have the right to buy down the
production royalty payable under the provisions of this Article 4 for the
following amounts:
 
First one percent
(1.0%)                                                                               two
million dollars ($2,000,000)
 
The remaining two percent (2.0%) production royalty on gold, silver, platinum,
or palladium shall not be purchasable by Lessee. The one percent (1.0%) royalty
applicable to all other minerals shall not be purchasable by Lessee.
 
1.  
Committed Work Expenditures and Work Requirement.

 
5A.          Work Requirement. In order to keep this Lease in effect, Lessee
shall be required to perform yearly work expenditures in each year for
exploration, development and mining of the North Battle Mountain Mineral
Prospect as described below. The yearly work expenditure items qualified as
fulfilling the work requirement shall be limited to all costs incurred in actual
work on the North Battle Mountain Mineral Prospect in drilling, trenching,
excavation, mining, road building, surveying, environmental studies and
permitting costs incurred directly on or related to the North Battle Mountain
Mineral Prospect,  mapping, and geological, geochemical and geophysical programs
conducted on the North Battle Mountain Mineral Prospect, as well as assaying and
metallurgical testing of ores extracted from the North Battle Mountain Mineral
Prospect which may be conducted at appropriate facilities off the North Battle
Mountain Mineral Prospect. Expenditures shall include wages and salaries paid to
engineers, geologists, laborers and technicians for the actual time spent in
exploration, development and mining of the North Battle Mountain Mineral
Prospect.  Direct overhead, such as lodging, meals and travel expenses (but
expressly excluding any charge for office or administrative expenses) shall be
limited to twenty percent (20%) of the yearly work requirement.
 
 
7

--------------------------------------------------------------------------------

 
Lessee shall fully comply with 43 C.F.R. Sec. 3809 regulations (Surface
Management of Public Lands under the U. S. Mining Laws) or with 36 C.F.R. Sec.
228 (regulations concerning use of the surface of Forest Service Lands) and any
amendments or revisions thereto. In the event assessment work requirements are
reinstated, Lessee shall submit an exploration plan, if required, on a date
which will give the Bureau of Land Management or Forest Service sufficient time
for Lessee to execute such plan and satisfy the yearly work requirement.
 
In the event assessment work requirements are reinstated, if Lessee fails to
gain Bureau of Land Management or Forest Service approval for any work plan, it
shall be excused from expenditures for that portion of that year’s work
requirement which is disapproved, it being understood and agreed that any
portion of the yearly work requirement which is not expended because of Bureau
of Land Management or Forest Service disapproval shall be added to the
succeeding year’s annual work requirement. It is further mutually understood and
agreed that annual assessment work requirements shall not be so excused unless
permission to defer annual assessment work requirements has been granted to
Lessee by the (Bureau of Land Management or other) appropriate government
agency, in which case Lessee shall file all documents required to maintain the
North Battle Mountain Mineral Prospect in good standing with the county and the
Bureau of Land Management prior to August 31 of each year and provide Lessor
with proof of such filing prior to November 1st of each year.
 
MINIMUM YEARLY WORK EXPENDITURES
 
Lessee shall expend the following amounts (the “Required Work Expenditures”) on
work on the property annually:
 
2011-2012 - $100,000 physical work which would be cumulative
 
2013 and thereafter - $200,000 which includes $150,000 physical work

 
All Required Work Expenditures are to be spent annually and must always include
all fees and claim maintenance costs at a minimum.  In the event Lessee is
precluded from performing Work, as required in this Article 5, as a result of
the failure of a governmental entity to issue required permits, the provisions
set forth in Article 7 shall become applicable. In such a case, the remaining
Work Requirement Expenditures required to meet the annual work commitment shall
be deferred and carried forward until the permit is issued.  Upon permit
issuance all deferred work requirements and Work Requirement Expenditures shall
be performed.  If funds are expended in excess of the annual Work Requirement
Expenditures, funds in excess of the fees and claim maintenance costs may be
credited to subsequent Work Requirement Expenditures, provided, however, annual
claim maintenance fees and costs shall always be paid by Lessee.
 
On or before March 1st of each year that this Lease is in effect and the first
year subsequent to termination, Lessee shall provide Lessor with an organized,
legible written narrative report, including table of contents and list of any
exhibits to the report, which shall describe the operations conducted on the
North Battle Mountain Mineral Prospect during the prior calendar year. With the
report shall be furnished legible true copies of all reports and records made
for the North Battle Mountain Mineral Prospect, including, but not limited to,
lithologic drilling logs and assays, maps, cross-sections, assays, metallurgical
tests, ore reserve calculations and geological reports pertaining to the North
Battle Mountain Mineral Prospect. Records shall include computer data files, if
any, and instructions to recover them, in addition to but not as replacements
for other reports and records. The report shall include a legend for all symbols
used on maps, cross-sections, drill logs, columnar presentations, and any other
form of document which requires a legend to make it comprehensible and
useful.  With the report shall be furnished an up-to-date legible drill hole
location map or maps at appropriate scales such that the collar locations and
designations of all holes are clearly
 
 
8

--------------------------------------------------------------------------------

 
identified.  Such maps shall be compiled and furnished on an annual basis to
depict the locations and current status of all known drill holes in North Battle
Mountain Mineral Prospect. Upon Lessor’s request and if available, Lessee shall
provide copies of the above data in reproducible form such as mylars or sepias.
It is agreed between Lessor and Lessee that during the Term of this Lease,
Lessor shall keep all information furnished to Lessor by Lessee strictly
confidential and Lessor or any other person to whom Lessor furnishes such
information at such time as it becomes permissible to do so shall specifically
indemnify and save harmless Lessee from any action resulting from reliance upon
such information furnished to Lessor by Lessee.
 
Lessee shall provide to the Lessor its interpretive data, reports and
information. However, all such interpretive data shall be delivered to the
Lessor with an express written disclaimer as to its completeness or accuracy,
and the written disclaimer must accompany any interpretive data that the Lessor
discloses to a third party. The disclaimer shall be generally as follows:
 
Lessee does not make any representation or warranty, express or implied, of any
kind or nature whatsoever with respect to the accuracy, reliability or
completeness of this information or matter. Any use of, or reliance upon, this
information or matter by any person, firm or corporation shall be at his or its
sole risk, liability and responsibility.
 
Prior to March 1st of each year that this Lease is in effect and the first year
subsequent to termination, Lessee shall provide Lessor documentation from
Lessee’s accounting records of the expenditures claimed as minimum yearly work
requirements upon the North Battle Mountain Mineral Prospect. At reasonable
times and places, during normal business hours, Lessor shall have access to,
with a minimum of five (5) business days’ advance notice given by Lessor, the
original invoices and any other records pertinent and necessary for
substantiating the compliance of Lessee with the provisions of this Lease.
 
6.         Manner of Payment. All payments to be made by Lessee to Lessor
hereunder, except Production Royalty payments where in-kind payment is made
pursuant to Article 4, shall be made by mailing or delivering cash, check drawn
on the company’s account, or a cashier’s or certified check to Lessor’s address
as set forth in Article 21 hereof, on or before the date such payment shall be
required to be made hereunder; provided, however, that the Advance Minimum
Royalty shall be paid between January 1 and January 15 of each year. If Lessee
fails to pay or shall incorrectly pay all of any payment or some portion of any
payment due hereunder, this Lease shall terminate absolutely if Lessee, within
thirty (30) days after receipt of written notice from Lessor to Lessee of its
error or failure with respect to such payment shall fail to rectify the
same.   All payments not timely received by Lessor shall (if thereafter accepted
by Lessor pursuant to the terms of this Lease) be accompanied with interest from
the date due until the date paid at the Bank of America (or its recognized
successor) prime rate plus two percent (2%) in effect on the date the payment
was due.
 
7.         Lessor’s Title
 
A.  It is mutually understood and agreed that this Lease is granted only under
such title as Lessor may now hold or hereafter acquire. Lessee may investigate
and in Lessor’s name take any action it deems necessary to remedy any defects of
title to the North Battle Mountain Mineral Prospect. Lessor agrees to cooperate
with Lessee in investigating and remedying any such defects in title; however,
in the event that Lessor shall hereafter be divested of such title, Lessor shall
not be liable for any damages sustained by Lessee. Additionally, Lessor shall
not be liable in damages or otherwise, on account of Lessee’s possession thereof
being destroyed or interrupted. Lessee’s only remedy in the event of failure of
Lessor’s title is specified in the last sentence of Article 8.D below.
 
B. It is understood and agreed that in the event of adverse claim or claims
affecting mining claims comprising the North Battle Mountain Mineral Prospect or
the land covered thereby, Lessee shall be under no obligation to defend title,
nor to contribute to the defense of title thereto, and
 
 
9

--------------------------------------------------------------------------------

 
it is specifically understood in such event that Lessor shall be under no
obligation to defend title.
 
C.  Concerning possible conflicts with unpatented mining claims of third
parties, neither party is under a specific obligation of title defense; Lessor
leases merely whatever title it might have in such area of conflict. To the
extent that Lessee desires to enter an area of conflict and endeavor to prove
upon the title to Lessor’s claims, Lessee does so at its own risk and
expense.  Lessor represents that it has no knowledge of claims of third parties.
Nothing in this agreement is intended nor shall it be construed to require that
Lessee pay Production Royalty to Lessor for mineral production from property
which is determined not to belong to Lessor.
 
D.   It is expressly agreed that Lessor does not warrant title to the North
Battle Mountain Mineral Prospect.   To the best of Lessor’s knowledge, all of
the claims listed in Exhibit “A” for the Mineral Prospect were located,
monumented and recorded with the appropriate government entities as required by
law and have been continuously maintained since location or relocation by
assessment work or payment of claim maintenance fees and filing/recording of
evidentiary documents as required by law.   Lessor does, however, represent that
the North Battle Mountain Mineral Prospect is free and clear of all liens and
encumbrances, including any leases, rights, or licenses granted to third parties
by, through, or under Lessor, except taxes not yet payable and matters of record
in Lander County, Nevada, if any; the consummation of this Lease will not result
in or constitute a default or an event that, with notice or lapse of time or
both, would be a default, breach or violation of any contract, commitment or
arrangement to which Lessor is a party or by which it is bound; provided,
however, that the unpatented mining claims constituting the North Battle
Mountain Mineral Prospect are acknowledged to be subject to the paramount title
of the United States. Lessee’s sole and exclusive remedy for any breach or
default by Lessor under this Article 8.D is to terminate this Lease and release
its possession of the North Battle Mountain Mineral Prospect.
 
E.  Lessor shall not create, permit or suffer any liens or encumbrances,
reservations, restrictions and easements on the North Battle Mountain Mineral
Prospect unless expressly subordinated to Lessee’s rights hereunder; that Lessee
may, at its option, discharge such claims and thereby be subrogated to any liens
or encumbrances on the North Battle Mountain Mineral Prospect as to all rights
of the holder thereof, and Lessee may recover any amounts so paid from any
amounts otherwise due to Lessor.
 
8.         New Mining Claims.  Either party hereto shall have the right at any
time to locate mining claims in the vicinity of the North Battle Mountain
Mineral Prospect, provided however, if either Lessor or Lessee should located
any additional load claims either within the exterior (peripheral) boundaries of
the claims forming the Subject Claims or an area of one mile from the exterior
boundaries (the “Area of Interest”), any additional claims located by Lessor or
Lessee within the Area of Interest shall be subject to this Lease.
 
A.  If such mining claim is located by Lessor, then Lessor shall, within thirty
(30) days of recording the same with the appropriate county, give Lessee written
notice thereof setting forth the description of such mining claim and the facts
upon which Lessor bases its conclusions that Leased Substances might exist
therein.  Within forty-five (45) days after receipt of such notice, Lessee shall
have the right to reject any interest in such mining claim by giving Lessor
written notice of such rejection; if not so rejected, Exhibit “A” hereto shall
be modified and amended by Lessee to incorporate such mining claim in the North
Battle Mountain Mineral Lease within fifteen (15) days of acceptance of such
claim or claims by Lessee.
 
B.  If any portion of a claim located by either Lessor or Lessee lies within the
North Battle Mountain Mineral Prospect Boundary, the entire claim shall become a
part of the North Battle Mountain Mineral Prospect, and Exhibit “A” shall be
modified and amended by Lessee to include such mining claim in accord with
Article 9.
 
C.  If Lessor locates mining claims within the boundary area and subsequently
offers
 
 
10

--------------------------------------------------------------------------------

 
such mining claims to Lessee, if Lessee accepts those claims, it will pay actual
expenses incurred by Lessor in connection with the acquisition.
 
This Article 8 shall not apply to mining claims or other properties that are
presently owned or are acquired in good faith by Lessor or Lessee from third
parties. Any modification or amendment to Exhibit “A” hereto as herein provided
shall not serve in any manner to extend the North Battle Mountain Mineral
Prospect boundary. In the event Exhibit “A” is amended pursuant to this Article
8, Lessee may record an amended Exhibit “A” in accordance with the provisions of
Article 32.
 
9.         Claim Rental, Fee/Assessment Work - Unpatented Mining Claims. During
the Term of this Lease, subject to the provision of Section 16, Lessee agrees to
timely pay all fees and to file and record documents and to perform all work
necessary to hold and maintain the mining claims subject to this Lease in good
standing, provided that such work is required pursuant to then current federal
or state laws and regulations.
 
If during the term of this Lease, federal rules and regulations are changed to
require the performance of assessment work in addition to payment of claim
rental fees on unpatented mining claims, Lessee agrees to timely perform labor
or make improvements on or for the benefit of each of the unpatented mining
claims comprising the North Battle Mountain Mineral Prospect (hereinafter
“Assessment Work”). Lessee further agrees that said labor or improvements made
to satisfy the annual assessment work shall be performed only upon the claims
lying within the North Battle Mountain Mineral Prospect and work performed on
contiguous claims lying outside the boundary of the North Battle Mountain
Mineral Prospect covered by this Lease shall not be used to satisfy such
requirement. Lessee shall perform assessment work in accordance with good mining
practices and all applicable state and federal mining laws, statutes, rules and
regulations and shall provide Lessor with basic documentation to substantiate
labor affidavits.  The parties hereto agree to cooperate to the fullest extent
to enable Lessee to comply with the requirements of this Article 9 to prepare,
record and file in a timely manner all required proofs of assessment work or
Notices of Intention to Hold in the manner required by applicable law. Lessee
shall record Notices of Intention to Hold and Affidavits of Assessment Work with
the County and file Notices of Intention to Hold and Affidavits of Assessment
Work with the Bureau of Land Management office having jurisdiction in a timely
fashion. Lessee shall provide Lessor with record-stamped copies of county
recorded documents and file-stamped copies of Bureau of Land Management filed
documents no later than fifteen (15) days prior to the due date of such
recordation and filing.
 
Lessee shall have the right, upon thirty (30) days’ notice, to give notice to
Lessor in writing that the claim or claims specified in said notice shall no
longer be subject to this Lease; and upon giving of such notice, and provided
such notice is given at least sixty (60) days prior to the end of the claim
rental/assessment year, such claim or claims shall be deemed stricken from this
Lease, and Lessee’s responsibilities and obligations for claim rental
fee/assessment work and other fees, filing and recording duties as to said claim
or claims shall end. In the event that such notice is given less than sixty (60)
days prior to the end of the rental fee/assessment year, the Lessee shall
perform all work necessary to hold and maintain such claims for the then current
rental/assessment year. Notwithstanding the release of any claim or claims from
the operation thereof, this Lease shall continue in full force and effect with
respect to all parts of the North Battle Mountain Mineral Prospect not specified
in such notice. Further, such release shall not cause or result in any
diminution of Lessee’s obligations regarding confidentiality, Advance Minimum
Royalty, Production Royalty or Work Requirements described below. Lessee shall,
at the time of giving such notice, provide Lessor with all data regarding work
which has been done for that year by or for Lessee upon any of such claims so
released.
 
In the event Lessee shall terminate this Lease in its entirety prior to the end
of the then current claim rental/assessment year, Lessee shall be obligated to
pay claim rental fees and/or perform assessment work, pay all fees and perform
all necessary filing and recording for the following claim rental/assessment
year as to each of the claims then subject to this Lease, unless such
termination is at least sixty (60) days prior to the end of the then current
claim rental/assessment year.  In any
 
 
11

--------------------------------------------------------------------------------

 
event, Lessee shall be responsible for obligations incurred prior to such
termination and those which survive in accord with Article 12.
 
10.         Relocation and Amendment of Unpatented Mining Claims. Subject to the
prior written consent of Lessor, which consent shall not be unreasonably
withheld, Lessee, in the name of Lessor, shall have the right, but not the
obligation, to amend the locations of any one or more of the mining claims
included within the North Battle Mountain Mineral Prospect and Lessor agrees to
execute promptly any documents necessary for that purpose. If the location of
any such mining claim was for any reason defective, Lessee shall have the right,
but shall not be required, to locate such defective mining claim or claims in
the name of Lessor for the purpose of curing such defect. In order to insure
that Lessor agrees with Lessee’s plan to cure perceived defects in title, Lessor
shall be notified in writing by certified or registered mail at least twenty
(20) days prior to Lessee’s commencing with relocation or amendment unless an
emergency exists and time is of the essence.
 
11.         Liens.   Lessee shall pay in full for all labor performed upon or
material furnished to the North Battle Mountain Mineral Prospect and shall keep
the whole thereof free and clear from any and all liens of whatsoever nature or
kind created by Lessee, except for Lessee’s grant of a security interest for
financial purposes under Article 22; provided, however, that if Lessee, in good
faith, disputes the validity or amount of any claim, lien or liability assessed
against it with respect to the North Battle Mountain Mineral Prospect, Lessee
shall not be required to pay or discharge the same until the amount and validity
thereof have been finally determined upon the condition that Lessee obtains a
bond within fifteen (15) days of receiving notice of said lien as is provided by
N.R.S. Section 108.2413, et seq. and as amended, to effect the release of said
lien. However, in no event shall Lessee allow or permit title to the North
Battle Mountain Mineral Prospect to be lost, jeopardized or otherwise
unreasonably encumbered as a result of its non-payment of any claim, lien or
liability for which Lessee is responsible.  Lessee shall notify Lessor
immediately, either by telegram or facsimile transmission followed by hard copy,
on the occasion of being served notice of any lien regardless of whether Lessee
disputes the validity of the lien for any reason. It is mutually agreed that
concurrent with execution of the Lease, Lessor and Lessee will execute and
acknowledge a “Notice of Non-Responsibility for Labor or Materials Furnished
Mineral Prospect” which Lessor shall file with the Lander County Recorder in
compliance with N.R.S. 108.234 and as amended.  When the recorded copy of the
“Notice of Non-Responsibility” has been received by Lessor, it shall furnish a
copy of same to the Lessee which Lessee shall post within ten (10) days and keep
posted upon the North Battle Mountain Mineral Prospect during the Term of this
Lease.
 
12.         Laws and Regulations - Indemnification of Lessor.  It is the policy
of Lessor to comply fully and in all respects with all environmental,
reclamation and land use permitting regulations and laws.  Lessor represents
that it has no knowledge of any conditions on the North Battle Mountain Mineral
Prospect existing prior to the Effective Date of this agreement which constitute
violation of any laws or regulations including, but not limited to,
environmental, reclamation and land use permitting regulations.   Lessee’s
responsibility for reclamation or acceptance of environmental and permitting
liabilities on the North Battle Mountain Mineral Prospect shall be limited
specifically to any disturbance that may be caused by Lessee’s own activities on
the North Battle Mountain Mineral Prospect and Lessee agrees to indemnify and
hold Lessor harmless from and against such liability. Lessee shall not reclaim
any pre-FLPMA access without the prior written consent of Lessor. Liability for
reclamation of all disturbances existing on the North Battle Mountain Mineral
Prospect prior to the Effective Date shall be the exclusive responsibility of
Lessor and Lessor agrees to indemnify and hold Lessee harmless from and against
such liability.  Lessee shall at all times and its own expense comply in all
respects with all county, state and federal laws, statutes, ordinances, rules
and regulations relating to Lessee’s actions under this Lease on or about the
North Battle Mountain Mineral Prospect.  Lessee shall also at all times and at
its own expense timely pay any and all fees or costs required to be paid to any
governmental agency to keep the title to the mining claims in good standing.
 
Lessee shall provide workmen’s compensation insurance and such other insurance
to cover
 
 
12

--------------------------------------------------------------------------------

 
its personnel and all of its operations upon the North Battle Mountain Mineral
Prospect in the amount and form as may be required by applicable law. At
Lessor’s written request, Lessee shall provide Lessor with copies of the
declarations page of all such policies as may be in effect (from time to
time).  Lessee assumes full and sole responsibility for the operation and
direction of the work done under this Lease on the North Battle Mountain Mineral
Prospect and no employee or agent furnished by Lessee shall under any
circumstances be deemed to be an employee or agent of Lessor and Lessee shall
indemnify and hold Lessor harmless of and from any and all claims, demands or
liabilities arising out of or in connection with the operations or activities of
Lessee hereunder and Lessee shall acquire a comprehensive general liability
insurance policy covering such operations and activities with limits of not less
than two million dollars ($2,000,000.00) for each accident or
occurrence.  Lessee shall provide Lessor with written proof of compliance prior
to commencing operations on the North Battle Mountain Mineral Prospect.  Lessee
shall provide Lessor with copies of such insurance policy, certificate or rider
naming Lessor as an additional insured on such policy within fifteen (15) days
of the date of execution of this Lease.  Nothing in this agreement is intended
nor shall it be construed as to require the Lessee to indemnify and hold Lessor
harmless of and from any claim, demand or liability arising out of or in
connection with the operations or activities of Lessor or the activities of
operators other than Lessee on the property prior to the execution of this
agreement.
 
Lessee shall notify Lessor verbally within twenty-four (24) hours after the
occurrence of any event on the property which poses a substantial risk of
environmental liability and shall give Lessor detailed notification in writing
within ten (10) days.  Such occurrence will include but shall not be limited to
cyanide or other toxic chemical or mineral leaks, spills or contaminations or
any episode or occurrence resulting in killing of wildlife which was caused by
said spills, leaks or contaminations.
 
Lessee shall provide Lessor with copies of all plans, maps and all other
documents submitted in compliance with government regulations and all agreements
with any government agency pertaining to the North Battle Mountain Mineral
Prospect, including but not limited to, Notices of Intent to Operate, Plans of
Operation, Environmental Impact Statements, reclamation statements, and all
government agency communications sent to any such agency or received by Lessee
from any such agency which are related to such submissions or agreements, within
thirty (30) days of sending to or receiving from the government agency such
material. In the event any government agency requires the filing of a bond to
insure Lessee’s performance, Lessee agrees to provide such bond at its own cost
and expense.
 
 
13.         Taxes.  During the Term of this Lease, Lessee shall timely pay all
taxes levied or assessed against the North Battle Mountain Mineral Prospect, all
taxes levied or assessed against Lessee’s personal property or improvements, all
taxes levied or assessed against any improvements presently on the North Battle
Mountain Mineral Prospect, and all taxes levied or assessed upon the operations
which are related to disposition of Leased Substances by Lessee on or in
relation to the North Battle Mountain Mineral Prospect, exclusive of any taxes
levied, assessed or measured on the royalty paid to Lessor.  Lessor shall,
within fifteen (15) days of receipt by Lessor, transmit to Lessee any notices or
documents pertaining to any such taxes which are the responsibility of Lessor to
pay. If Lessor fails to pay any taxes payable by Lessor, other than taxes
levied, assessed or measured on royalty paid to Lessor, which pertain to the
North Battle Mountain Mineral Prospect, unless Lessor is contesting the same,
Lessee may at its option pay Lessor’s proportionate share of taxes when due and
may deduct all such sums from subsequent payments to be made to Lessor
hereunder. Lessee or Lessor shall have the right to contest in the courts or
otherwise the validity or amount of any taxes or assessments which the
respective party may be required to pay hereunder if it deems the same unlawful,
unjust, unequal or excessive or to take such other steps or proceedings as it
may deem necessary to secure a cancellation, reduction, readjustment or
equalization thereof before it shall be required to pay the same.  In the event
of termination of this Lease, taxes, which are the responsibility of Lessee but
will be the responsibility of Lessor after termination, shall be prorated on the
relevant tax year basis.
 
It is mutually agreed that Lessor shall be solely responsible for payment of its
own taxes
 
 
13

--------------------------------------------------------------------------------

attributable to Advance Minimum Royalty payments or Production Royalty payments
to Lessor under this agreement.
 
14.         Default.   If Lessor considers that Lessee has not complied with any
of the covenants, conditions or obligations hereunder, whether express or
implied, Lessor shall notify Lessee, in writing, by certified mail, setting out
specifically in what respects it is claimed that Lessee  has breached this
Lease.  The receipt of such notice by Lessee and the lapse of thirty (30) days
thereafter, without Lessee’s curing or commencing and diligently pursuing such
action which is necessary to cure the alleged breaches shall be a default
hereunder. Upon such default, Lessor may, at its option, terminate this Lease.
Whether or not Lessor so terminates this Lease, Lessor has all of its rights and
remedies under the law and this Lease with respect to such default.
 
Notwithstanding any contrary provision in the foregoing paragraph, if Lessee
fails to make any of the payments due under Articles 3, 4, 6 or 10 herein within
thirty (30) days after receipt of notice of such failure from Lessor, this Lease
shall terminate absolutely; provided, however, that any termination for whatever
reason shall not excuse Lessee from performing all obligations incurred under
the terms of this Lease prior to such termination.
 
In the event that Lessee, in good faith, contests the default by court action
within thirty (30) days after receipt of such notice by Lessee, and Lessee
continues to pay the payments required and perform the other obligations of this
Lease, this Lease shall not be terminated until a final decision has been
reached that a default exists; Lessee shall have thirty (30) days within which
to cure or commence and diligently pursue such actions necessary to cure the
default or such other reasonable time as the parties shall mutually agree or the
court shall determine.
 
In the event of termination under this Article 15, Lessee shall have the right
to remove, pursuant to Article 17, its property and equipment from the North
Battle Mountain Mineral Prospect, as hereinafter provided, but only after Lessee
has performed all of its accrued obligations under this Lease. Until such
performance by Lessee, Lessor shall have a lien upon all of Lessee’s property
and improvements located on the North Battle Mountain Mineral Prospect.
 
15.         Termination.
 
A.  Partial Termination by Lessee.  Lessee shall have the right, from time to
time and at any time, to terminate this Lease as to any portion of the North
Battle Mountain Mineral Prospect by giving written notice to Lessor specifying
the portion of the North Battle Mountain Mineral Prospect to which such
termination applies. New claims located by Lessor after the effective date of
this Lease and within the perimeter of a contiguous block of terminated claims
(fractions and open ground) shall not be subject to the area of interest
provisions set forth in Exhibit A. Upon the effective date of such notice, as
set forth in Article 21 hereof, all right, title and interest of Lessee
hereunder shall terminate as to the portion of the North Battle Mountain Mineral
Prospect specified in such notice and thereafter the term North Battle Mountain
Mineral Prospect” shall be deemed to refer to only the portions of the North
Battle Mountain Mineral Prospect remaining subject to this Lease. Upon such
termination, Lessee shall have no further obligations concerning the portion of
the North Battle Mountain Mineral Prospect to which such termination applies,
except as to obligations (1) the due dates or incurrence of which occur prior to
such termination, (2) are created pursuant to obligations in Articles 13 and 17
hereof relating to the condition of the North Battle Mountain Mineral Prospect,
or (3) are otherwise required to be performed by Lessee subsequent to
termination.   Promptly following such termination, Lessee shall deliver to
Lessor a quitclaim deed, in recordable form, quitclaiming to Lessor all right,
title and interest of Lessee to that portion of the North Battle Mountain
Mineral Prospect to which such partial termination applies. No partial
termination under this Article 16 shall, however, cause a reduction in the
amounts of any of the Advance Minimum Royalty and Production Royalty payments
set forth in Article 3 and 4 or the Work Requirements set forth in Article 5.
 
B.  Complete Termination by Lessee. Lessee may terminate this Lease by surrender
of the Subject Claims to Lessor at any time. Such surrender shall be
accomplished by delivering or mailing
 
 
14

--------------------------------------------------------------------------------

 
to Lessor a special warranty deed describing the Subject Claims and warranting
against nay persons claiming any interest in the Subject Claims by, through or
under Lessee.  Such surrender shall terminate Lessee’s leasehold rights in the
Subject Claims and shall relieve Lessee of all obligations provided herein which
have not accrued prior to the date of surrender; provided that no surrender
shall relieve Lessee of any of the following obligations:
 
(i)     performance of assessment work and/or paying claim maintenance fees to
the BLM and filing of required affidavits attending thereto for the then current
assessment year if the surrender occurs after July 1 of such year, with respect
to the Subject Claims and any newly located unpatented claims which may become a
part of the Subject Claims as set forth in Article 8;
 
(ii)     performance of all reclamation, remedial and/or restoration work as may
be required by applicable laws or regulations resulting from activities of
Lessee under this Lease; and
 
(iii)  to the extent not previously furnished, the furnishing to Lessor of
copies of all factual data in Lessee’s possession to the work conducted by it on
the Subject Claims including assays, ore tests, surveys, exploration,
development and mining records.
 
16.         Removal of Improvements; Condition of Mineral Prospect.  Whenever
this Lease shall be terminated in whole or in part, for any reason whatsoever,
Lessee shall deliver up the terminated portion of the North Battle Mountain
Mineral Prospect to Lessor in reasonably good and safe condition and in
compliance with all laws, statutes, ordinances, rules, regulations, permits and
plans of operation. Lessee shall, however, subject to any laws, rules or
regulations which may be applicable at the time and the requirements of Articles
13 and 17, have the right to remove any or all of the Improvements placed by it
on or within the terminated portion of the North Battle Mountain Mineral
Prospect; provided, however, Lessee shall leave in place all track, pipe,
including any improvements which were affixed to the property for the purpose of
using the water rights, timber, chutes and ladders without any warranty as to
condition or fitness for use except for the Lessee’s duties to secure openings
as set forth in the last sentence of this Article 17.  Within thirty (30) days
after complete termination, Lessee shall assign to Lessor any assignable water
rights acquired and perfected by Lessee during the Term of this Lease which are
situated on the North Battle Mountain Mineral Prospect and any water rights
which are situated off the North Battle Mountain Mineral Prospect but which were
acquired for the purpose of conducting work on the North Battle Mountain Mineral
Prospect.  Lessee shall have the right to effect the removal of such
improvements, other than those specified above to be left in place, prior to
such termination of this Lease or within one hundred twenty (120) days
thereafter with the specific exceptions of property and Improvements on which
Lessor has a lien pursuant to Article 15, and property and Improvements required
for Lessee to fulfill its obligations to government entities or under the Lease
which survive termination of the Lease. Any improvements not removed prior to
termination or within three hundred sixty-five (365) days following such
termination shall be deemed affixed to the terminated portion of the North
Battle Mountain Mineral Prospect and shall become and remain the property of the
Lessor, except property and Improvements which have been left in place in order
for Lessee to fulfill its obligations which survive this Lease. Lessee shall
have three hundred sixty-five (365) days after satisfaction of a given
obligation to remove equipment and improvements required in connection with
fulfillment of that obligation and policy. In the event of termination under
Article 15, Lessee shall have three hundred sixty-five (365) days to remove its
property and Improvements after Lessor has released any lien on them.  Upon
partial or complete termination, Lessor shall retain title to all water rights
acquired and perfected by Lessee during the Term of this Lease which are
situated on the North Battle Mountain Mineral Prospect and any water rights
which are situated off the North Battle Mountain Mineral Prospect but which were
acquired for the purpose of conducting work on the North Battle Mountain Mineral
Prospect, improvements, stockpiles, dumps and tailings, including heap leach
remnants, generated from mining and treating ores from or on the North Battle
Mountain Mineral Prospect.
 
Within one hundred eighty (180) days after the partial or complete termination,
Lessee shall comply, or shall be in the process of diligently and in good faith
complying with all applicable
 
 
15

--------------------------------------------------------------------------------

 
environmental, restoration and reclamation laws, statutes, ordinances, rules,
regulations, permits and plans of operation pertaining to the North Battle
Mountain Mineral Prospect. Lessee is solely responsible for any governmental
requirements and liability related to Lessee’s operations and actions under this
Lease and even if the Lessee has complied with governmental requirements and has
completed the restoration work to the satisfaction of government agencies upon
termination of the Lease, if a governmental agency shall require some additional
work at a future date resulting from Lessee’s operations on the North Battle
Mountain Mineral Prospect, the Lessee shall be liable to perform same.  Lessee
shall indemnify and hold Lessor harmless from any such responsibility. Further,
within one hundred eighty (180) days of partial or complete termination, Lessee
shall secure all openings in accordance with federal and state regulations to
eliminate access by the public to any and all shafts, mines, tunnels, adits,
winzes, man ways, excavations, air lines, and/or vent tubes after consulting
with Lessor regarding Lessor’s requirements for access.
 
17.         Books and Accounts.  Lessee shall maintain on a current basis
complete and accurate records and books of account in accordance with generally
accepted accounting principles consistently applied covering all matters
necessary to the proper computation of the Production Royalties described in
Article 4 hereof and the proof of having made approved yearly expenditures under
Article 5 hereof. True copies of said records and books of account shall be kept
either in the vicinity of the North Battle Mountain Mineral Prospect, elsewhere
within the State of Nevada or at Lessee’s principal executive offices, at
Lessee’s option, and shall be open to inspection by Lessor or its authorized
agents with a minimum five (5) business days’ advance notice given by Lessor or
with shorter notice at the discretion of the mine manager at any reasonable time
during normal business hours, provided such inspections do not unduly interfere
with or hamper the managerial or accounting staffs of Lessee.  Within sixty (60)
days after the end of each calendar year during the term hereof, Lessee shall
furnish to Lessor an unaudited “Year-End Statement” showing the amount of
Production Royalties paid to Lessor by Lessee during said year and the basis
thereof.  All statements so furnished shall be conclusively presumed true and
correct after the expiration of twelve (12) months from the date of receipt by
Lessor, unless within said twelve (12) month period Lessor gives written notice
of exception to Production Royalty computations or the listing which shows the
description and extent of yearly work expenditures, specifying with
particularity the components excepted to and the grounds for such
exception.  Lessor shall be entitled to an annual independent audit of the
matters covered by said statement, at Lessor’s sole expense, provided Lessor
selects for such audit an accounting firm of recognized standing, at least one
of whose members is a member of the American Institute of Certified Public
Accountants.
 
18.         Data Inspection.  Lessee shall furnish Lessor with copies of any
agreements (including, but not limited to, haulage, milling, refining,
extracting, and ore and concentrate purchase  agreements),  and  any  amendments
thereto,  which  in any  way  relate to the determination of Production
Royalties and Work Expenditures under this Lease.   Said documents shall be
furnished by Lessee to Lessor within thirty (30) days after executing such
agreements or amendments.  This article shall not obligate Lessee to furnish
consulting and employment agreements, software and technology licensing
agreements and any other agreements under which Lessee is obligated to maintain
confidentiality or which constitute Lessee’s trade secret information.  Lessee
shall furnish Lessor with copies of all settlement sheets or statements which in
any way relate to the sale or other disposition of Leased Substances produced
from the North Battle Mountain Mineral prospect within thirty (30) days after
receiving such sheets or statements. Lessee shall furnish Lessor with full, true
and accurate information in response to any request with respect to the
condition of mine workings on the North Battle Mountain Mineral Prospect, or
with respect to the grade, quantity or quality of Leased Substances found in
drilling, exposed in mining the North Battle Mountain Mineral Prospect or mined,
processed or shipped by Lessee.
 
Lessee shall keep full and accurate records of all operations conducted on the
North Battle Mountain Mineral Prospect, including assays, drilling records,
drill hole location maps and mine maps which shall be open to inspection by
Lessor or Lessor’s agent with a minimum five (5) business
 
 
16

--------------------------------------------------------------------------------

 
days’ advance notice given by Lessor or its authorized agents or with shorter
notice at the discretion of the mine manager during regular business hours and
upon reasonable notice with the provision that copies of any of these materials
shall on request be furnished to Lessor by Lessee at Lessor’s expense.  If
records of operations are being stored and maintained as computer files,
computer-ready copies of the computer files and instructions to retrieve data
from them shall be furnished to Lessor by Lessee upon Lessor’s request and at
Lessor’s expense.   Such computer files shall be in addition to and not as
replacements for hard copies of data which shat available for inspection and
study on media other than computer files.  Lessor, at Lessor’s risk and expense,
shall have the right to enter upon and into all parts of the North Battle
Mountain Mineral Prospect from time to time, and at all reasonable times and
hours with a minimum five business days’ advance notice given by Lessor or its
authorized agents or with shorter notice at the discretion of the mine manager,
for the purpose of inspecting or surveying the same, or taking reasonable
samples of Leased Substances therefrom.  Lessee agrees to prepare chiptrays
sequentially soon after acquisition of chip samples and as drilling
progresses.  It is Lessor’s responsibility to provide adequate storage
facilities for chiptrays and splits of all rotary cuttings provided to Lessor
and Lessor and Lessee agree to cooperate in taking reasonable steps necessary to
insure that drill core, chiptrays and drill cuttings, chiptrays and/or core will
not be exposed to the weather or be accessible to intrusion or vandalism by the
public. Lessee agrees to give Lessor adequate advance warning of the need for
storage space for large quantities of drill cuttings and chiptrays.  Lessee
shall not be obligated to provide separate chiptrays for Lessor.   Lessor hereby
indemnifies and agrees to hold Lessee harmless from and against liability
arising from personal injury, death or property damage when such is caused by
Lessor’s actions on the North Battle Mountain Mineral Prospect.
 
If this Lease is terminated for any reason, Lessee shall, within thirty (30)
days thereafter furnish Lessor with legible, true copies of all exploration and
development data generated by Lessee in its exploration and/or development of
the North Battle Mountain Mineral Prospect which has not been previously
delivered to Lessor including, but not limited to, legible copies of drilling
logs, assay results, survey information, maps and cross-sections including
geologic interpretive data including reproducible mylars or sepias which may
have been prepared by Lessee.  If data calculations from the North Battle
Mountain Mineral Prospect are stored as computer files, computer-ready copies of
the files and instructions to retrieve the data contained in them shall be
furnished to Lessor. Delivery of such computer files does not excuse or release
Lessee from delivering all the other data required under this Lease.   Drill
hole chiptrays and/or core samples shall be included as data and transported to
Lessor’s designated storage facility. Lessor shall not disclose to the public
during the term of this Lease, without a prior written consent of Lessee,
information furnished to or made available to Lessor by Lessee regarding any
portion of North Battle Mountain Mineral Prospect while such portion is subject
to the terms of this Lease except as may be required by law or securities rules
or regulations.
 
Promptly following execution of this Lease, and at anytime during the Term
hereof, Lessor shall make available to Lessee, at Lessee’s sole expense, copies
of all technical, title and recording information and data relating to the North
Battle Mountain Mineral Prospect in the possession of Lessor.
 
19.         Commingling.  As a matter of policy, the Lessor does not permit ores
or other materials containing Leased Substances from its properties to be
commingled with such materials from other properties.   However,  Lessor
and  Lessee  mutually  agree that  if commingling is objectively reasonable and
necessary for the development of a viable mining operation or demonstrable
economic benefit to a mining operation, they will work together in good faith to
devise language which will permit commingling of ores from the North Battle
Mountain Mineral Prospect with those from adjacent lands, provided such language
requires Lessee to provide production records sufficient to demonstrate monies
are being distributed properly.   Such language shall be incorporated into a
mutually acceptable Accountability Procedure for Commingling, which shall comply
with industry standards, and shall be agreed upon prior to commingling of any
ores from the North Battle Mountain Mineral Prospect.
 
 
17

--------------------------------------------------------------------------------

 
The Accountability Procedure shall specify methods and procedures to determine
reasonably precise and accurate estimated quantities of Commercially Recoverable
Valuable Products to be commingled prior to actual commingling, methods and
procedures to track commingled Commercially Recoverable Valuable Products
through Lessee’s operations, and procedures to reconcile actual recovered
Valuable Products with pre-commingling estimates. The Accountability Procedure
shall include provisions for periodic internal metallurgical audits with results
to be routinely furnished to Lessor and shall include provisions for external
metallurgical audits at Lessor’s or Lessee’s request, including procedures for
selection of metallurgical auditors acceptable to both parties and a formula to
determine which party pays for an external audit.
 
20.         Notices.  Unless otherwise herein provided, notice or payment
hereunder shall be deemed sufficiently given or made when personally delivered
or on the third day after deposit in the United States mail, first class,
postage prepaid, registered or certified, return receipt requested, and
addressed as follows:
 
TO LESSOR:
 
Arthur R. Leger
2338 Sunrise Drive
Reno, Nevada 89509
Fax: (775) 827-6312
 
TO LESSEE:
 
Arttor Gold LLC
1640 Terrace Way
Walnut Creek, California 94597
Fax: (646) 349-2761
 
or to such other person or address as either party may designate by proper
written notice.
 
21.         Force Majeure.   Except for the payments and the time requirements
with respect thereto set forth in Articles 3, 4, 6, 9,10, 13, 14 and 19 hereof,
whenever the time for performance of any act hereunder is limited and the
performance thereof is hindered, prevented or delayed by any factor or
circumstance beyond the reasonable control of Lessee and which Lessee is obliged
to perform and which Lessee could not have avoided by the timely use of due
diligence and adequate planning, such as acts of God, fire, floods, strike or
labor troubles, breakage of machinery, inability to obtain necessary materials,
supplies or labor, interruptions in delivery or transportation, shortage of
railroad cars, insurrections or mob violence, regulations, orders or
requirements of the government, embargoes, war or other disabling causes,
whether similar or different, then the time for the performance of any such act
or obligation shall be extended for a period equal to the time between Lessee’s
notification of existence and the termination of the force majeure. Lessee shall
immediately notify Lessor in writing of the existence of a force majeure, and
Lessee shall use due diligence to remove the force majeure and shall promptly
notify Lessor when the declaration of force majeure is terminated.  It is
expressly understood that litigation or arbitration in which Lessee is a party
shall not constitute a condition of force majeure hereunder.
 
22.         Assignment; Sublease; Joint Operations; Transfers.  The subject
matter of this Lease includes unpatented mining claims.  The parties recognize
the uncertain and tenuous nature of title to unpatented mining claims. Further,
the parties recognize the critical importance of complying with state and
federal regulations and statutes in preserving said title. The parties expressly
agree that part of the material consideration for this agreement is Lessor’s
confidence in Lessee’s ability and commitment to perform its duties hereunder,
such duties include but are not limited to performance of annual assessment work
and perfection of proof thereof as provided in Article 10; development of all
necessary exploration, operation, reclamation and bonding plans as provided in
Article 5; compliance with all local, state and federal laws, statutes,
ordinances, rules and regulations as provided in Article 12, payment of all
taxes as provided in Article 13; and application of the highest level of its
 
 
18

--------------------------------------------------------------------------------

 
professional, technical and financial ability and willingness to explore and
operate the North Battle Mountain Mineral Prospect in compliance with all of the
terms of the Lease, all of which are necessary to protect the North Battle
Mountain Mineral Lease.
 
Lessee expressly agrees that it shall not assign, sublease, enter a joint
operating agreement, or otherwise transfer all or any part of its rights or
duties under this Lease without performance of the following express conditions:
 
Prior to execution of any documents effecting such a transfer, Lessee shall
provide Lessor with a copy of the proposed transfer documents together with all
exhibits and attachment thereto not less than fifteen (15) days prior to
Lessee’s execution thereof.
 
Lessee shall not execute any transfer documents or obligate itself to make any
such transfer without obtaining the prior written consent of Lessor. Lessor
agrees that its prior written consent to any such transfer shall not be
unreasonably withheld. Lessor’s rejection of Lessee’s request for consent to a
proposed transfer shall not be deemed unreasonable if the proposed transfer
would have material adverse effect on Lessor’s rights in the North Battle
Mountain Mineral Prospect or Lessor’s rights under this Lease.  Within fifteen
(15) days after Lessor’s receipt of the proposed transfer documents, Lessor
shall inform Lessee that Lessor consents to the transfer or rejects Lessee’s
request for consent to the transfer.  If Lessor does not within fifteen (15)
days after Lessor’s receipt of a copy of the proposed transfer documents notify
Lessee of Lessor’s decision, Lessor shall be deemed to have irrevocably released
and waived Lessor’s right to require Lessor’s consent to the propose
transfer.  If within fifteen (15) days after Lessor’s receipt of a copy of the
proposed transfer documents Lessor notifies Lessee that Lessor rejects Lessee’s
request for consent to the proposed transfer, Lessor shall deliver with Lessor’s
notice a detailed written statement of Lessor’s reasons for rejection of
Lessee’s request for consent to the proposed transfer.
 
Lessee shall expressly guarantee performance of all of the duties of Lessee
under this Lease whether said duties accrue before or after transfer of the
Lease by Lessee.  Said guarantee shall be express in the documents which effect
such sale, loan, sublease, assignment joint venture agreement or other transfer,
and no refusal by Lessor to consent to any transfer shall be unreasonable if
Lessee fails or refuses to guarantee the obligations of the transferee in the
same instrument, or if the same instrument does not obligate the transferee to
be bound by the terms and conditions of this Lease to the same extent as the
transferor (Lessee).  If the transfer is the grant of a security interest in or
other encumbrance of all or any part of Lessor’s interest hereunder in order to
secure a loan to Lessee, the instrument documenting the transfer shall recite
that it is subject to the terms and conditions of this Lease and that upon any
foreclosure of or other enforcement of rights in the encumbrance the foreclosing
party shall assume the position of Lessee hereunder and shall comply with and be
bound by all terms and conditions of this Lease.   No transfer by Lessee
hereunder shall relieve Lessee from any obligation which accrued or attached
prior to the effective date of the transfer.
 
Lessee agrees that this Article 22 shall be expressly incorporated, and not
incorporated by reference, in any sale, assignment, sublease, joint operation
agreement, or other document effecting such a transfer, and in any and all
subsequent sales, assignments, subleases, joint operating agreements, or any
other documents effecting a transfer of its rights or duties under this Lease.
 
It is expressly agreed that should Lessee enter into any sale, loan instrument,
assignment, sublease, joint operating agreement or other transfer of Lessee’s
rights or duties hereunder without prior performance of conditions A, B, C and D
listed immediately above, such transfer shall be void and such transfer shall
constitute a material breach of this Lease by Lessee.
 
Lessor agrees that its prior written consent to any such transfer shall not be
unreasonably withheld. Lessor may without any consent and without any prior
notice to Lessee sell, encumber or otherwise transfer its rights under this
Lease. Lessor shall deliver a true and correct copy of any documents evidencing
such a sale, encumbrance or transfer to Lessee within fifteen (15) days after
execution thereof.
 
 
19

--------------------------------------------------------------------------------

 
Lessee agrees to provide Lessor, after its written consent thereto, with a
counterpart original of any sale, loan instrument, assignment, sublease, joint
venture agreement, or other transfer documents complete with all supporting
documents, attachments, and exhibits within fifteen (15) days after execution
thereof.
 
23.         Right of First Refusal.   In the event Lessor shall receive an offer
form a third party (the “Offeror”) to purchase the North Battle Mountain Mineral
Prospect which Lessor wishes to accept, Lessor shall provide written notice
thereof to Lessee indicating the name and address of the Offeror  and the price
and terms of payments proposed by the Offerer (the “Notice of Offer to
Purchase”).   For a period of sixty (60) days after the mailing of such notice,
the Lessee shall have the right to purchase the North Battle Mountain Mineral
Prospect at the price and on the terms specified in the Notice of Offer to
Purchase.
 
24.         Governing Law.   This Lease shall be governed by the laws of the
State of Nevada and in any litigation action between Lessor and Lessee, the
parties shall submit to the jurisdiction of the courts of Nevada with a venue in
Reno, Nevada.
 
25.         Press Releases by Lessee.   On the date of Lessee’s making or
issuing any public announcement, press release or similar publicity or
disclosure with respect to this Lease, a full, true and accurate copy of the
publicity release shall be sent to the Lessor.  For any disclosure required by
law, rule, regulation or ordinance, the disclosing party shall advise the other
part of such disclosure and send the other party a full, true and accurate copy
thereof.
 
26.         Titles of Articles.  The titles to the Articles hereof have been
inserted for convenience only. Such titles are not to be considered as limiting
or expanding or modifying in any other fashion the language of the Article
following the same.
 
27.         Attorneys’ Fees.  The prevailing party in any litigation or other
form of dispute resolution mutually acceptable to the parties hereto concerning
this Lease shall be entitled to its reasonable attorneys’ fees and court costs.
 
28.         No Waiver.  No waiver by either party of any right herein shall be
construed as a waiver of any such right in the future or any other right in this
Lease.
 
29.         Binding Effect.  Subject to the provisions of Article 22, this Lease
shall extend to and be binding upon and every benefit hereof shall inure to the
parties hereto, their respective heirs, executors, administrators, successors
and assigns.
 
30.         Memorandum.   Lessee and Lessor shall execute a Memorandum of this
Lease in a recordable form under the laws of the State of Nevada to give notice
to third parties of the rights granted hereunder.  Either party may record such
memorandum.  Neither of the parties hereto shall or may record this Lease.
 
31.         Obligation of Good Faith.  All obligations and covenants set forth
in this Lease shall be subject to an obligation of good faith by both Lessor and
Lessee in the performance or enforcement thereof. It is mutually understood and
agreed that “Good Faith” means honesty in fact in the conduct or transaction
concerned.
 
32.         Sole  Agreement;  Time  of
Essence.  This  Lease  constitutes  the  sole understanding of the parties with
respect to the subject matter hereof.  All prior written or oral agreements or
understandings between the parties hereto are incorporated in and superseded by
this Lease.
 
No modification or alteration of the terms of this Lease shall be binding unless
such modification or alteration shall be in writing and executed subsequent to
the date hereof by Lessee and Lessor.   In the event such modification or
alteration alters the rights granted hereunder, the parties may execute an
amended Memorandum of this Lease in a recordable form sufficient under the laws
 
 
20

--------------------------------------------------------------------------------

 
of the State of Nevada to provide notice to third parties. Time is of the
essence of this Lease.
 
33.         Further Assurances.  Lessor and Lessee agree that they shall take
from time to time such actions and execute such additional instruments as may be
reasonably necessary or convenient to implement and carry out the intent and
purpose of this Lease.
 
34.         Authority.  Lessor hereby represents and warrants that Arthur R.
Leger has the necessary power and authority   to lawfully authorize the
execution and delivery of this Lease and the other instruments to be executed
and delivered in connection herewith and to undertake the performance of its
obligations hereunder. This Lease, and the other instruments to be executed and
delivered in connection herewith when executed and delivered by Lessor shaIl
constitute valid and binding obligations of both enforceable against them in
accordance with their respective terms, and will not result in any violation of
the trust agreement or laws applicable thereto.
 
 
[Signature page follows]
 

 
21

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the
day and year first above written.
 
 


 

 
LESSOR: F.R.O.G. Consulting, LLC
 
 
Arttor Gold LLC
 
    By: /s/ Arthur Leger   By: /s/ Edward Karr     Name: Arthur Leger   Name:
Edward Karr     Title: President   Title: Member                

 
 

  By: /s/ Arthur Leger     Name: Arthur Leger     Title: Member  

 
 

  By: /s/ David Rector     Name: David Rector     Title: Member  




 
 


 
 22

--------------------------------------------------------------------------------